ADAMS, Circuit Judge
(concurring):
Although I have serious reservations regarding this Court’s holding in Sperling v. United States1 that federal employees are entitled to trials de novo in the district courts with respect to their allegations of employment discrimination and although some courts have raised questions whether, as the Court decided in Sperling, Section 717(c) of the Equal Opportunity Act of 19722 applies retroactively,3 the Sperling decision now represents the law of this Circuit. Since the result reached by the majority here appears to be consistent with Sperling, I concur.

. 515 F.2d 465 (3rd Cir., 1975). Compare Salone v. United States, 511 F.2d 902 (10th Cir. 1975); Chandler v. Johnson, 515 F.2d 251 (9th Cir., Apr. 25, 1975); Hackley v. Johnson, 360 F.Supp. 1247 (D.D.C.1973), appeal docketed, No. 73-2072 (D.C.Cir., Sept. 7, 1973).


. 42 U.S.C. § 2000e-16(c) (Supp.1975).


. In deciding the retroactivity issue in Sperling the Court referred to a similar ruling by the Second Circuit in Brown v. General Services Administration, 8 F.E.P.Cas. 1299 (1974). See No. 74-1533 at 14 n. 30. The Supreme Court has granted certiorari in Brown. 421 U.S. 987, 95 S.Ct. 1989, 44 L.Ed.2d 476 (1975). The Sixth Circuit has held that section 717(c) is not retroactive. Place v. Weinberger, 497 F.2d 412 (6th Cir. 1974), cert. denied, 419 U.S. 1040, 95 S.Ct. 526, 42 L.Ed.2d 316 (1974).